Citation Nr: 1706273	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-37 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to a compensable disability rating for ligament strain of the left knee.

2. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2013, and most recently in December 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2016; the hearing transcript has been associated with the file and has been reviewed.  

The issue of whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has painful motion in his left knee with loss of flexion to no less than 40 degrees.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no greater, for ligament strain of the left knee have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2015) and 38 C.F.R. § 3.159(b) (2016).  	

The undersigned VLJ who conducted the October 2016 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's left knee disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran requested that the record be held open for 90 days to allow him to submit more evidence.  The Board granted his request, but has received no new evidence from the Veteran since the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1) (2016).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2016).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in April 2008, July 2013, and April 2016.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


Increased Rating

The Veteran currently has a noncompensable rating for his service-connected for ligament strain of the left knee under Diagnostic Code 5010-5257.  See 38 C.F.R. § 4.7a (2016).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of the knee and provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a (2016).

Diagnostic Code 5010 pertains to arthritis due to trauma, substantiated by X-ray findings, and states that it should be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2016).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II (2016).

Under Diagnostic Code 5261 pertaining to limitation of extension, a 10 percent rating is for application where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5260 pertaining to limitation of flexion, a noncompensable rating is for application where flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2016).

VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion and for instability of the knee, since these codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704 (1998).  VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C F R § 4.40, Johnston v. Brown, 10 Vet App 80, 85 (1997).  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The Veteran was first afforded a VA examination of his left knee in April 2008.  He reported pain, stiffness, locking episodes one to three times a month, and weekly flare-ups during which he cannot do prolonged standing, walking or driving.  He did not report giving way, instability, weakness, or episodes of dislocation or subluxation.  The examiner attempted range of motion testing, but described it as unreliable.  On active motion against gravity and passive motion the Veteran flexed to 10 degrees; however, the examiner noted that the Veteran kept his muscles tight and stiff and became agitated as the examiner attempted passive range of motion.  The examiner stated that the Veteran made poor eye contact and stated that he was unable to flex his left knee due to pain.  He stiffened up and became agitated complaining of pain on range of motion and instability testing.  The examiner stated that the Veteran "basically did not allow examiner to examine left knee."

However, private treatment records from 2008 include range of motion testing.  At an August 2008 private rehabilitation services initial evaluation the Veteran reported worsening knee pain over the past six months after starting a new job requiring frequent stair usage.  On range of motion testing the Veteran had flexion to 47 degrees and extension to -8 degrees.  A daily note from later that month states that the Veteran tends to hold his left knee in extension, avoiding flexion, and presented with slow performance and significant guarding.  A September 2008 note states that it is difficult to fully assess secondary to guarding, but the physical therapist opined that the Veteran had lack of flexibility and functional vastus medialis obliquus strength.  On range of motion testing in September the Veteran demonstrated 92 degrees of flexion and -5 degrees extension.

An April 2009 VA treatment record indicates the Veteran sought treatment for knee swelling and pain after climbing stairs.  He reported rare popping or clicking and stiffness but no locking or give way weakness.

A May 2010 VA treatment record indicates that the Veteran reported knee pain and left knee clicking.  He reported an episode of left knee locking in flexion while lifting a computer in March 2010.  He did not report give-way weakness, noting he wears hinged knee braces.

Range of motion testing was again attempted at a second VA examination in July 2013, but that examiner also opined that results were unreliable.  The examiner stated that the Veteran displayed signs of effort dependence limitation during range of motion and strength testing.  Specifically the examiner stated that the Veteran was observed bending his knees while sitting in the waiting area but did not bend his left knee past 40 degrees in the exam room.  The examiner noted no signs of atrophy and well-developed musculature in both legs indicating no loss of strength.  Joint stability testing was normal.  The Veteran reported daily pain controlled with pain medication.  He reported if he goes up and down stairs a lot he has to elevate and rest his knee.  He reported pain with stairs and walking more than 30 yards.  

The Veteran was again seen at the VA in July 2014 for left knee pain.  June 2014 VA treatment note indicates a report of left knee pain.  He was noted to have a fair range of motion and to use a brace.  A July 2015 VA treatment record indicates he reported that his knees sometimes swell.

The Veteran was afforded a third VA examination in April 2016.  The Veteran reported "popping" in his knees, swelling and stiffness with prolonged standing, and problems walking.  He reported he wears knee braces constantly.  On range of motion testing he had flexion to 90 degrees and extension to 0 degrees.  Pain was noted on examination to cause functional loss.  He had pain with weight bearing.  There was no additional function loss or range of motion after three repetitions.  The examiner opined that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time or during a flare-up.  The examiner noted the examination was being conducted during a flare-up after repeated use over time.  Muscle strength was normal.  He was not noted to have a history of recurrent subluxation or lateral instability.  Joint stability testing was normal.  The Veteran reported constant use of a knee brace.  The examiner noted that the Veteran's knee disability would cause mild to moderate alternations with standing and walking.

The Board finds that the Veteran is entitled to a 10 percent rating for the entire period on appeal as the evidence reflects the Veteran has pain and loss of flexion in his left knee but does not meet the criteria for a 20 percent rating.

Specifically, range of motion testing on VA examination in April 2016 showed flexion to 90 degrees.  Pain was noted to cause functional loss, but the examiner opined that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time or during a flare-up and on repetitive use testing he had no additional function loss or range of motion.  In June 2014 he was noted to have "fair range of motion" in a VA treatment record.  The July 2013 VA examiner opined that range of motion testing results were unreliable, indicating that the Veteran was seen bending his knee in the waiting room to a greater degree than he bent it on testing.  Nonetheless, on testing he demonstrated flexion to 40 degrees.  The April 2008 VA examiner also opined that range of motion testing done at that examination, in which the Veteran demonstrated flexion only to 10 degrees, was unreliable.  Range of motion testing from only four months later is available that was not indicated to be unreliable.  That testing, done as part of the Veteran's physical therapy, showed flexion to 47 degrees in August and 92 degrees in September.  The Board finds that testing highly probative as it was done in the course of the Veteran seeking medical treatment.  The April 2008 testing has limited probative value as the examiner opined, with explanation, as to why he believed it was unreliable.  Thus, the Board finds a preponderance of the evidence supports that the Veteran has had flexion of 40 degrees or greater throughout the period on appeal.  As a 20 percent rating requires flexion to be limited to 30 degrees, the Veteran does not meet the criteria for that rating.

The Board does find the Veteran meets the criteria for a 10 percent rating throughout the period on appeal.  Although the Veteran has demonstrated flexion to greater than 45 degrees in August and September 2008 and in April 2016, he has consistently reported pain on movement throughout the period on appeal.  Therefore, the minimum compensable rating, in this case 10 percent, is for application.  See 38 C.F.R. § 4.59.

As such the Board specifically acknowledges the Veteran's reports of knee pain and considered whether the functional loss due to pain could result in schedular evaluation in excess of 10 percent, but the Board finds that a 10 percent rating adequately contemplates the Veteran's  pain and the resultant functional loss.  Specifically, the 2016 VA examiner found there was no additional functional loss or range of motion after repetitive use or during a flare-up.  An increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further has considered whether any other diagnostic codes are appropriate in this case but finds that none are.  The evidence does not reflect that the Veteran has limitation of extension such that a separate rating under Diagnostic Code 5261 would be warranted.  The evidence further does not reflect that the Veteran experiences recurrent subluxation or lateral instability of the knee such that a rating under Diagnostic Code 5257 is warranted.  Specifically, the Veteran denied giving way, instability, and episodes of dislocation or subluxation on VA examination in April 2008.  Joint stability testing was normal on VA examination in July 2013 and April 2016.  Private and VA treatment records also do not indicate any reports of recurrent subluxation or lateral instability and include the Veteran's denial of give way weakness in April 2009 and May 2010.

Based on the forgoing, the Board finds a 10 percent rating, but no greater, is warranted for the Veteran's ligament strain of the left knee.  A preponderance of the evidence is against a higher rating.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's ligament strain of the left knee.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected ligament strain of the left knee that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of flexion and pain are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's ligament strain of the left knee.  In addition, the Board finds the record does not reflect that the Veteran's ligament strain of the left knee markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A 10 percent rating, but no greater, for ligament strain of the left knee is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

A remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case (SOC) with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted.  In June 2016 the Veteran filed a notice of disagreement with the January 2016 rating decision denying entitlement to service connection for bilateral hearing loss.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2016).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


